SOHUMAN, C. J. Claimant, Harvey L. House, was employed by the Department of Public Welfare at the Chicago State Hospital, Chicago, Hlinois. On the 15th day of April, 1950 he suffered an injury to his right hand by reason of his hand being caught between a table and bench, caused by the patients shoving a table against the bench. There are no jurisdictional questions involved, and it was stipulated and agreed that the injury which the claimant received was in the course of his employment; and, that immediate notice was given, and claim was filed at the proper time. The claimant’s earnings for the year preceding his injury were $1,775.50. The claimant was 38 years of age, and had no children. Claimant was treated by Dr. Cisman. X-Bays were taken, but were not. introduced in evidence. Claimant was also seen by Dr. Albert C. Field, who was the only doctor to testify in the case. Dr. Albert C. Field said that he had examined the claimant on May 24, 1950, and took an X-Ray of his right hand. The X-Ray showed a comminuted fracture of the fifth metacarpal, proximal third, with considerable deformity; that the fragments were not healed, and that the fracture extended into the wrist joint. Dr. Field further stated that the significance of such fracture caused irregularity in the articulating surface, causing an arthritic condition; that the ring finger of the right hand had a limitation in the extension ■ of 30 degrees in the metacarpal and distal phalanges; that the little fipger of the right hand had a limitation of extension of 30 degrees, and that, in his opinion, the condition was permanent. The doctor testified that the man, in his opinion, had a 25 per cent total disability of the right hand. This testimony was not objected to, and, as far as the record is concerned, stands conclusive. William J. Cleary & Co. filed a claim for stenographic services in the amount of $41.05. The Court finds that this claim is reasonable. On the basis of this record, we make the following award: Twenty-five per cent permanent specific loss of the right hand in the sum of $956.25, payable in weekly installments of $22.50; commencing on April 22, 1950. Thirty weeks of said compensation has accrued to November 11, 1950 in the amount of $675.00, and is payable forthwith, the balance of $281.25 is payable at the rate of $22.50 per week, commencing November 18, 1950 for a period of 12 weeks with one final payment of $11.25. An award is also entered in favor of William J. Cleary & Co. for stenographic services in the amount of'$41.05, which is payable forthwith. This award is subject to the approval of the Governor, as provided in Section 3 of “An Act concerning the payment of compensation awards to State employees.”